DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 28 of U.S. Patent No. 10,825,292 in view of Chun et al (US 2017/0024975). Examiner notes claims 1 - 28 of U.S. Patent No. 10,825,292 fails to recite the limitations of a gaming table, a gaming device that is a printer wherein the printer received a voucher and prints a paper voucher and a gaming table as required by claims 10, 11, 14 – 16, 18 – 20, 25 – 27, 32 – 34 and 36. However in a similar field of endeavor, Chun discloses the use of gaming table that comprises a printer wherein the printer receives game data to enable the printing of paper gaming vouchers in response to payout requests etc.  It would be obvious to one of ordinary skill in the art, at the time of filing, to modify U.S. Patent No. 10,825,292 in view of Chun to provide a gaming table that comprises a printer to receive voucher printing data that enable to the printer to print paper vouchers.  This would be beneficial as it would enable game players at gaming table to receive a cashless payout or cashout when they want to leave the table game and enable the game player to not need to carry a voluminous amount of currency or chips away from the gaming table.  The Examiner has included a claim chart below comparing the independent claims and notes that the cited claims in the claim chart of US Patent 10,825,292 comprises selected relevant portions for clarity, due to the length of the claims.  The 
A claim chart comparing the independent claims are providing below:
US Patent 10,825,292
Application 17/015,596
Similarities and Differences
1. A method for facilitating a transaction for a patron using a wireless device at a touchpoint associated with a touchpoint business, the method comprising: (a) the wireless device transmitting patron-identifying information to a transaction server operated by a transaction-funding business; (b) the wireless device reading a touchpoint ID associated with the touchpoint; (c) the wireless device transmitting the touchpoint ID to the transaction server; (d) the transaction server authorizing the transaction; and (e) the transaction server transmitting authorization for the transaction to at least one of the wireless device and the touchpoint business, and the touchpoint business providing at least one of a good and a service associated with the transaction to the patron, …
1. A method for facilitating a transaction for a patron using a wireless device at a touchpoint associated with a touchpoint business, the method comprising: 5(a) the wireless device transmitting patron-identifying information to a transaction server operated by a transaction-funding business; (b) the wireless device reading a touchpoint ID associated with the touchpoint; (c) the wireless device transmitting the touchpoint ID to the transaction server; (d) the transaction server authorizing the transaction; and 10(e) the transaction server transmitting authorization for the transaction to at least one of the wireless device and the touchpoint business, and the touchpoint business providing at least one of a good and a service associated with the transaction to the patron.
Same
11. A gaming establishment comprising: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; a kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; and a gaming machine, wherein: a wireless device used by a patron of the gaming establishment is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming machine; the wireless device is configured to read a touchpoint ID associated with the gaming machine; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; the transaction server is configured to transmit authorization for the purchase of the gaming credit to the wireless device; the gaming establishment is configured to provide the gaming credit to enable the patron to play the gaming machine; ….

….
14. A gaming establishment comprising: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a 35specified monetary value; -39-1231.031CONa kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; a printer; and a gaming table, wherein: 5a wireless device used by a patron of the gaming establishment is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming table; 10the wireless device is configured to read a touchpoint ID associated with the gaming table; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; the transaction server is configured to transmit authorization for the purchase of the 15gaming credit to the wireless device; and the gaming establishment is configured to provide the gaming credit to enable the patron to play at the gaming table.
Substantially the same:

Differences- ‘596 claims additional limitations of a printer, printing paper vouchers and a gaming table
15. A gaming machine for a gaming establishment further comprising: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; and a kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server, wherein: a wireless device used by a patron is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming machine; the wireless device is configured to read a touchpoint ID associated with the gaming machine; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; the transaction server is configured to transmit authorization for the purchase of the gaming credit to the wireless device; the gaming establishment is configured to provide the gaming credit to enable the patron to play the gaming machine; 
18. A printer for a gaming establishment further comprising: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; a kiosk configured to request generation of new gaming vouchers by the ticket server and to 25request redemption of existing gaming vouchers by the ticket server; and a gaming table, wherein: a wireless device used by a patron is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for 30purchase of gaming credit at the gaming table; the wireless device is configured to read a touchpoint ID associated with the gaming table; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; -41-1231.031CONthe transaction server is configured to transmit authorization for the purchase of the gaming credit to the wireless device; and the gaming establishment is configured to provide the gaming credit to enable the patron to play at the gaming table.
Substantially the same:

Differences- ‘596 claims additional limitations of a printer and a gaming table
19. A wireless device used by a patron in facilitating a transaction at a touchpoint of a touchpoint business, wherein: the wireless device is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to read a touchpoint ID associated with the touchpoint; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the touchpoint business; the touchpoint business is configured to provide at least one of a good and a service associated with the transaction to the patron;…
22. A wireless device used by a patron in facilitating a transaction at a touchpoint of a touchpoint business, wherein: the wireless device is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to read a touchpoint ID associated with the touchpoint; 10the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the touchpoint business; and the touchpoint business is configured to provide at least one of a good and a service 15associated with the transaction to the patron.
Same
22. A transaction server operated by a transaction-funding business for use in facilitating a transaction at a touchpoint of a touchpoint business using a wireless device used by a patron, wherein: the transaction server is configured to receive patron-identifying information from the wireless device; the wireless device is configured to read a touchpoint ID associated with the touchpoint; the transaction server is configured to receive the touchpoint ID from the wireless device; the transaction server is configured to authorize the transaction; the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the touchpoint business; the touchpoint business is configured to provide at least one of a good and a service associated with the transaction to the patron;…
29. A transaction server operated by a transaction-funding business for use in facilitating a transaction at a touchpoint of a touchpoint business using a wireless device used by a patron, wherein: 20the transaction server is configured to receive patron-identifying information from the wireless device; the wireless device is configured to read a touchpoint ID associated with the touchpoint; the transaction server is configured to receive the touchpoint ID from the wireless device; the transaction server is configured to authorize the transaction; 25the transaction server is configured to transmit authorization for the transaction to at least one of the wireless device and the touchpoint business; and the touchpoint business is configured to provide at least one of a good and a service associated with the transaction to the patron.
Same
24. A kiosk for a gaming establishment further comprising: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; and a gaming machine, wherein: the kiosk is configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; a wireless device used by a patron is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming machine; the wireless device is configured to read a touchpoint ID associated with the gaming machine; the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; the kiosk is configured to receive from the transaction server a kiosk request for a new gaming voucher having a monetary value associated with the gaming credit; the kiosk is configured to transmit to the ticket server a ticket server request for the new gaming voucher having the monetary value associated with the gaming credit; the ticket server is configured to generate the new gaming voucher by associating a voucher ID with the monetary value associated with the gaming credit; the kiosk is configured to receive from the ticket server the voucher ID associated with the new gaming voucher; the kiosk is configured to transmit to the transaction server the voucher ID associated with the new gaming voucher; the transaction server is configured to generate and transmit to the wireless device a transaction package representing at least the voucher ID associated with the new gaming voucher; the wireless device is configured to transmit the transaction package to the gaming machine; the gaming machine is configured to recover the voucher ID associated with the new gaming voucher from the transaction package; the gaming machine is configured to transmit to the ticket server the voucher ID associated with the new gaming voucher; the ticket server is configured to retrieve the monetary value associated with the voucher ID; the ticket server is configured to transmit the retrieved monetary value to the gaming machine; and the gaming machine is configured to provide the gaming credit corresponding to the retrieved monetary value to enable the patron to play the gaming machine.
36. A kiosk for a gaming establishment further comprising: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; 35a printer; and -47-1231.031CONa gaming table, wherein: the kiosk is configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; a wireless device used by a patron is configured to transmit patron-identifying 5information to a transaction server operated by a transaction-funding business; the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming table; the wireless device is configured to read a touchpoint ID associated with the gaming table; 10the wireless device is configured to transmit the touchpoint ID to the transaction server; the transaction server is configured to authorize the purchase of the gaming credit; the kiosk is configured to receive from the transaction server a kiosk request for a new gaming voucher having a monetary value associated with the gaming credit; the kiosk is configured to transmit to the ticket server a ticket server request for the new 15gaming voucher having the monetary value associated with the gaming credit; the ticket server is configured to generate the new gaming voucher by associating a voucher ID with the monetary value associated with the gaming credit; the kiosk is configured to receive from the ticket server the voucher ID associated with the new gaming voucher; 20the kiosk is configured to transmit to the transaction server the voucher ID associated with the new gaming voucher; the transaction server is configured to generate and transmit to the wireless device a transaction package representing at least the voucher ID associated with the new gaming voucher; 25the wireless device is configured to transmit the transaction package to the printer; the printer is configured to recover the voucher ID associated with the new gaming voucher from the transaction package and print a paper voucher having the voucher ID associated with the new gaming voucher such that the voucher ID is also associated with the paper voucher; 30the ticket server is configured to receive the voucher ID associated with the paper voucher; the ticket server is configured to retrieve the monetary value associated with the voucher ID; the ticket server is configured to transmit the retrieved monetary value; and -48-1231.031CONthe gaming credit corresponding to the retrieved monetary value is provided to enable the patron to play at the gaming table.
Substantially the same:

Differences- ‘596 claims additional limitations of a printer, printing paper vouchers and a gaming table


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 21, 28, 35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the following: “wherein monetary value for the transaction never resides on or 30passes through the wireless device.”  It is not clear in view of the specification and claims what the applicant intends “never resides or passes through” the wireless device.  Is the passing a physical passing through, such as a physical voucher or form of currency having monetary value physically passing through or physically residing in the wireless device? Or is the claim to be read as the value does not electronically pass through the wireless device such as not being processed in any manner by a processor or memory.  Clarification is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 10, 14, 18, 22 – 25 and 29 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMay et al (US 2013/0065686) in view of Graf et al (US 2014/0256407)
As per claims 1, 22, 29,
LeMay discloses:
(a)    the wireless device transmitting patron-identifying information to a transaction server operated by a transaction-funding business; (LeMay discloses a wireless device operated by a player to transmit patron identification such as the unique device ID, wherein the device ID is transmitted to a remote transaction server) (LeMay 00 09, 0031, 0037, 0061 – 0064)
 (d)    the transaction server authorizing the transaction; and (LeMay 0061 – 0064)
(e)    the transaction server transmitting authorization for the transaction to at least one of the wireless device and the touchpoint business, and the touchpoint business providing at least one of a good and a service associated with the transaction to the patron. (LeMay discloses the transmitting of an authorization to an EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service)) (LeMay 0061 – 0064)
LeMay fails to specifically disclose:
(b)    the wireless device reading a touchpoint ID associated with the touchpoint;
(c)    the wireless device transmitting the touchpoint ID to the transaction server;
However, Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
It would be obvious to one of ordinary skill in the art to modify LeMay in view of Graf to provide a game system wherein a wireless device reads a touchpoint ID such as an EGM identification, transmits it to a server for authorization.  This would ensure that multiple EGM’s are not being utilized simultaneously or blocked (Graf 0034).
As per claim 2, wherein the patron-identifying information comprises at least one of a wireless device ID associated with the wireless device and patron-authentication information for the patron. (LeMay 0061)
As per claim 3, herein the patron-identifying information comprises the wireless device ID associated with the wireless device and the patron-authentication information for the patron. (LeMay 0061)
As per claim 4, further comprising:
(f) the transaction-funding business compensating the touchpoint business for the transaction; and (g) the patron compensating the transaction-funding business for the transaction. (LeMay discloses the use of bank accounts to compensate for the transaction the user directly providing compensation for the transaction) (Lemay 0038)
As per claim 5, further comprising:
(f) the patron directly compensating the touchpoint business for the transaction. (Lemay 0038)
As per claim 6, wherein:
the touchpoint ID is a tag ID of an optical tag; and step (a) comprises the wireless device optically reading the tag ID. (Combination of LeMay in view of Graf as applied above, Graf discloses the use of an optical tag that is read by the wireless device) (Graf 0031, 0034)
As per claim 7, the touchpoint ID is tag ID of a wireless tag; and step (a) comprises the wireless device wirelessly reading the tag ID. (Combination of LeMay in view of Graf as applied above, Graf discloses the use of an RFID reader to read the ID of RF tags) (Graf 0031 0034).
As per claim 8, 23, 30, wherein the transaction is a purchase of gaming credit at a touchpoint of a gaming establishment. (LeMay 0029, 0040, 0156 – 0158)
As per claims 9 and 24, and 31, The combination of LeMay in view of Graf as applied above discloses: 
the touchpoint is a gaming machine of the establishment; (0029, 0040, 0189)
step (d) comprises the transaction server authorizing the purchase of the gaming credit; and step (e) comprises the transaction server transmitting authorization for the purchase of the gaming credit to the wireless device, and the gaming establishment providing the gaming credit to enable the patron to play the gaming machine. (LeMay discloses the transmitting of an authorization to an EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service).  Lemay further discloses the server authorizing a credit purchase transaction (LeMay 0061 – 0064, 0156 - 0158).  Lemay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine) (Lemay 0181)
step (b) comprises the wireless device reading the touchpoint ID associated with the gaming machine;  (Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
As per claims 10, 25 and 32, The combination of LeMay in view of Graf as applied above discloses: 
the touchpoint is a gaming table of the gaming establishment; (Lemay discloses the use of gaming machines (LeMay 0029, 0040)  wherein the gaming machines may be gaming tables (LeMay 0189)
step (d) comprises the transaction server authorizing the purchase of the gaming credit; and step (e) comprises the transaction server transmitting authorization for the purchase of the gaming credit to the wireless device, and the gaming establishment providing the gaming credit to enable the patron to play the gaming table. (LeMay discloses the transmitting of an authorization to an EGM (i.e. gaming table Lemay 0189) wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service).  Lemay further discloses the server authorizing a credit purchase transaction (LeMay 0061 – 0064, 0156 - 0158).  Lemay further discloses a server authorizing and validating the virtual voucher to enable use of the credits on the EGM or game machine which may be a gaming table) (Lemay 0181, 0189)
step (b) comprises the wireless device reading the touchpoint ID associated with the gaming table;  (Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
As per claims 14 and 18, 
a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; (Lemay 0040, 0157 - 0158)
a kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; and a gaming machine, wherein: (LeMay 0009, 0010, 0040, 0041, 0077,0157 -0158, 0168)
a printer; and (Lemay discloses a printer) (LeMay 0036, 0041, 0048, 0058, 0082)
a gaming table, wherein( Lemay 0189):
a wireless device used by a patron of the gaming establishment is configured to transmit patron-identifying information to a transaction server operated by a transaction-funding business; (LeMay discloses a wireless device operated by a player to transmit patron identification such as the unique device ID, wherein the device ID is transmitted to a remote transaction server) (LeMay 009, 0031, 0037, 0061 – 0064)
the wireless device is configured to transmit to the transaction server a request for purchase of gaming credit at the gaming table ; (Lemay further discloses the server authorizing a credit purchase transaction (LeMay 0029, 0040 0061 – 0064, 0156 - 0158) (Lemay discloses the game machine may be a gaming table) (LeMay 0189)
the transaction server is configured to authorize the purchase of the gaming credit; (LeMay 0061 – 0064)
the transaction server is configured to transmit authorization for the purchase of the gaming credit to the wireless device; and (LeMay discloses the transmitting of an authorization to an EGM wherein a message to redeem the virtual ticket voucher is sent to the EGM wherein the player can use this to play a wagering game (i.e. good or service)) (LeMay 0061 – 0064, 0156 - 0158)
the gaming establishment is configured to provide the gaming credit to enable the patron to play the gaming table. (LeMay 0061 – 0064, 0181) (Lemay discloses the game machine may be a gaming table) (LeMay 0189)
LeMay fails to specifically disclose:
the wireless device is configured to read a touchpoint ID associated with the gaming machine;
the wireless device is configured to transmit the touchpoint ID to the transaction server;
However, Graf discloses a method of utilizing a mobile device to connect to an EGM wherein an optical code or a RFID code is scanned and the ID of the EGM is transmitted to a remote server to determine if the EGM is valid to be used in the gaming transaction (Graf 0032, 0034).
It would be obvious to one of ordinary skill in the art to modify LeMay in view of Graf to provide a game system wherein a wireless device reads a touchpoint ID such as an EGM identification, transmits it to a server for authorization.  This would ensure that multiple EGM’s are not being utilized simultaneously or blocked (Graf 0034).
Allowable Subject Matter
Claims 11-12, 15-16, 19-20, 26-27, 33-34 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming of the non-statutory double patenting rejection as outlined above by means of a terminal disclaimer.
Regarding claims 11 and 26, The prior art of record fails to disclose alone or in combination: 
the gaming establishment further comprises: a ticket server configured to generate new gaming vouchers and redeem existing gaming vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; and a kiosk configured to request generation of new gaming vouchers by the ticket server 30and to request redemption of existing gaming vouchers by the ticket server; step (d) comprises: (d1) the transaction server transmitting to the kiosk a kiosk request for a new gaming voucher having a monetary value associated with the gaming credit; (d2) the kiosk transmitting to the ticket server the request for the new gaming voucher 35having the monetary value associated with the gaming credit; -38-1231.031CON(d3) the ticket server generating the new gaming voucher by associating a voucher ID with the monetary value associated with the gaming credit; (d4) the ticket server transmitting to the kiosk the voucher ID associated with the new gaming voucher; and 5(d5) the kiosk transmitting to the transaction server the voucher ID associated with the new gaming voucher; step (e) comprises: (e1) the transaction server generating and transmitting to the wireless device a transaction package representing at least the voucher ID associated with the new gaming 10voucher; (e2) the wireless device transmitting the transaction package to a printer; (e3) the printer recovering the voucher ID associated with the new gaming voucher from the transaction package and printing a paper voucher having the voucher ID associated with the new gaming voucher such that the voucher ID is also associated with the paper 15voucher; (e4) the ticket server receiving the voucher ID associated with the paper voucher; (e5) the ticket server retrieving the monetary value associated with the voucher ID; (e6) the ticket server transmitting the retrieved monetary value; and (e7) providing the gaming credit corresponding to the retrieved monetary value to 20enable the patron to play at the gaming table.
Regarding claims 15 and 19, the prior art of record fails to disclose:
the transaction server is configured to transmit to the kiosk a kiosk request for a new gaming voucher having a monetary value associated with the gaming credit; the kiosk is configured to transmit to the ticket server a ticket server request for the new gaming voucher having the monetary value associated with the gaming credit; the ticket server is configured to generate the new gaming voucher by associating a voucher 25ID with the monetary value associated with the gaming credit; the ticket server is configured to transmit to the kiosk the voucher ID associated with the new gaming voucher; the kiosk is configured to transmit to the transaction server the voucher ID associated with the new gaming voucher; 30the transaction server is configured to generate and transmit to the wireless device a transaction package representing at least the voucher ID associated with the new gaming voucher; the wireless device is configured to transmit the transaction package to the printer; -40-1231.031CONthe printer is configured to recover the voucher ID associated with the new gaming voucher from the transaction package and print a paper voucher having the voucher ID associated with the new gaming voucher such that the voucher ID is also associated with the paper voucher; the ticket server is configured to receive the voucher ID associated with the paper voucher; 5the ticket server is configured to retrieve the monetary value associated with the voucher ID; the ticket server is configured to transmit the retrieved monetary value; and the gaming credit corresponding to the retrieved monetary value is provided to enable the patron to play at the gaming table.
Regarding claims 33 and 36, the prior art of record fails to disclose alone or in combination:
the gaming establishment further comprises: a ticket server configured to generate new gaming vouchers and redeem existing gaming 25vouchers, wherein each existing gaming voucher is associated with a unique voucher ID and a specified monetary value; a kiosk configured to request generation of new gaming vouchers by the ticket server and to request redemption of existing gaming vouchers by the ticket server; and a printer, wherein: 30the transaction server is configured to transmit to the kiosk a kiosk request for a new gaming voucher having a monetary value associated with the gaming credit; the kiosk is configured to transmit to the ticket server a ticket server request for the new gaming voucher having the monetary value associated with the gaming credit; the ticket server is configured to generate the new gaming voucher by associating a 35voucher ID with the monetary value associated with the gaming credit; -46-1231.031CONthe ticket server is configured to transmit to the kiosk the voucher ID associated with the new gaming voucher; the transaction server is configured to receive from the kiosk the voucher ID associated with the new gaming voucher; 5the transaction server is configured to generate and transmit to the wireless device a transaction package representing at least the voucher ID associated with the new gaming voucher; the wireless device is configured to transmit the transaction package to the printer; the printer is configured to recover the voucher ID associated with the new gaming 10voucher from the transaction package and print a paper voucher having the voucher ID associated with the new gaming voucher such that the voucher ID is also associated with the paper voucher; the ticket server is configured to receive the voucher ID associated with the paper voucher; 15the ticket server is configured to retrieve the monetary value associated with the voucher ID; the ticket server is configured to transmit the retrieved monetary value; and the gaming credit corresponding to the retrieved monetary value is provided to enable the patron to play at the gaming table.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        8/27/2022

/James S. McClellan/Primary Examiner, Art Unit 3715